DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.

                                                Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance:  Claims 1-29 are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmitting a Rank Indicator (RI) using symbol k; transmitting an ACK/NACK using symbol k+1; and transmitting a reference signal (RS) using symbol k+2, wherein symbols k, k+1, and k+2 are consecutive in time.”

Claim 10 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “demodulating an ACK/NACK using symbol k+1; and demodulating a Rank Indicator (RI) using symbol k, wherein symbols k, k+1, and k+2 are consecutive in time.”

Claim 18 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “circuitry for transmitting an ACK/NACK using symbol k+1; and circuitry for transmitting a reference signal (RS) using symbol k+2, wherein symbols k, k+1, and k+2 are consecutive in time.”

Claim 20 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “circuitry for demodulating an ACK/NACK using symbol k+1; and circuitry for demodulating a Rank Indicator (RI) using symbol k, wherein symbols k, k+1, and k+2 are consecutive in time.”

Claim 21 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “ a transceiver configured to: transmit a Rank Indicator (RI) using symbol k; transmit an ACK/NACK using symbol k+1; and transmit a reference signal (RS) using symbol k+2, wherein symbols k, k+1, and k+2 are consecutive in time.”
Moreover, the NPLs in the new filed IDS fail to reasonably anticipate order obvious the features of the allowed claims.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473